PER CURIAM.
[¶ 1] Marek A. Kwasnik appeals from a decision of the Superior Court (Cumberland County, Crowley, J.), affirming an administrative decision of the Department of Health and Human Services to revoke his Maine driver’s license for nonpayment of child support. Contrary to his contentions, (1) the New Jersey divorce decision establishing his child support obligations is entitled to full faith and credit, see Milliken v. Meyer, 311 U.S. 457, 462, 61 S.Ct. 339, 85 L.Ed. 278 (1940); (2) the Department’s revocation of his driver’s license pursuant to 19-A M.R.S. § 2202(2)(E) (2005) and Chapter 22 of the Maine Child Support Enforcement Manual, 17 C.M.R. 10 144 351-59 to -60 (2002), was proper; and (3) the Superior Court did not abuse its discretion or commit an error of law in dismissing independent claims pursuant to 42 U.S.C.A. §§ 1983, 1985 (West 2003) against representatives of the Department in their individual capacities, see Iacobucci v. Boulter, 193 F.3d 14, 19 (1st Cir.1999).
*611The entry is:
Judgment affirmed.